 450DECISIONS. OF NATIONAL LABOR RELATIONS BOARDengaging in unfair labor practices within the meaning of Section 8(a) (1) of theAct.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT engage in any acts-in any manner interfering with the effortsof Bookbinders & Machine Operators Union No, 25, International Brotherhoodof Bookbinders, AFL, to negotiate for or represent the employees in the bar-gaining unit described below.WE Will, bargain collectively, upon request, with Bookbinders & MachineOperatorsUnion No. 25, International Brotherhood of Bookbinders, AFL,as the exclusive representative of all the employees in the bargaining unitdescribed herein, with respect to rates of pay, wages, hours of employment,or other conditions of employment, and if an agreement is reached, embodyit in a signed contract.The bargaining unit is:All production and maintenance employees employed at our New Yorkplant, exclusive of all office clericals, guards, professional employees, andsupervisors as defined in Section 2 (11) of the National Labor RelationsAct.AMERICAN Loosa LEAF CORPORATION,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Cessna Aircraft Company,Wichita DivisionandInternationalBrotherhood of ElectricalWorkers,Local' 271, AFL,Petitioner.Case No. 17-RC-?OOd. August 1, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor RelationsAct,a hearing was held before Charles A. Fleming,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'1 The Employer's motion to dismiss the petition on the grounds that the Petitioner failedto make a proper showing of interest in the unit as amended, is denied. The showing ofinterest is an administrative matter ; and, in any event, the unit hereinafter found tobe appropriate is the same as the one originally petitioned for.3 International Association of Machinists, District Lodge No. 70, AFL, was permittedto intervene on the basis of its current contractual interest.113 NLRB No. 48. 'CESSNA AIRCRAFT COMPANY4513.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner originally sought to sever all maintenance elec=tricians from an existing production and maintenance unit at theEmployer'sWichita,Kansas, Pawnee Road and Prospect plants.However, at the conclusion of the hearing the Petitioner 'amendedits unit request to include all maintenance electricians, all small-toolsrepairmen, all trades-helpers regularly assigned to the maintenanceelectricians, and employee John Roy Farris.The Employer andthe Intervenor contend that such unit is inappropriate.At the Employer's Pawnee Road and Prospect plants the mainte-nance electricians are assigned to a maintenance department that is su-pervised by a maintenance foreman.However, the maintenance elec-tricians are separately supervised by electrician leadmen and have aseparate electrical shop where their tools and equipment are storedand minor repairs on electrical equipment are made.All the Em-ployer's electrical maintenance and repair work, with the exceptionof motor rewinding ,and major construction projects, is handled bythe maintenance electricians.Thus, among other things, they are re-quired to run conduit, relocate circuits, and service and maintain trans-formers and electric motors.Moreover, all their work must con-form to the national electrical code.Although there is no apprenticeprogram for the maintenance electricians, on-the-job training is uti-lized and advancement within the electrician classification is predi-cated upon the electrical skill and knowledge of the employee. Thus,a maintenance electrician "A" must have 2 to 3 years' electrical wir-ing and maintenance experience and at least 1 year trouble-shootingexperience, while maintenance electrician "B" needs only 1-year main-tenance and installation experience.On these facts we find that themaintenance electricians constitute a distinct group of craft em-ployees who may, if they so desire, be represented as a separate ap-propriate unit by the Petitioner which has historically representedsuch units.3As previously noted, the Petitioner would also include in this unitthe small-tools repairmen, the trades-helpers regularly assigned to themaintenance electricians, and employee John Roy Farris.The small-tools repairmen repair and maintain small electric andpneumatic tools.Although they are required to perform a combina-tion of electrical and maintenance duties, their skills and trainingare not described' in the record.There was no evidence presented,moreover, to indicate that they are in the maintenance electricianline of progression.Accordingly, we shall not include them in thegroup of maintenance electricians.0 Lockheed Aircraft Corporation,Georgia Divieion,111 NLRB 594. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARD-John Roy Farris is classified as a millwright by the Employer.The record reflects that he performs 90 percent of the electrical workthat is done on the night shift.However, there was no evidence pre-sented regarding his training and skills, the type of the electricalwork that he performs, or the amount of time that he devotes to elec-trical work.We shall not include Farris with the maintenance elec-trician group.'The trades-helpers are assigned to themaintenancedepartment, butnone of the employees in this classification are permanentlyassignedto the maintenance electricians.On the contrary, as theirservices arerequired, the trades-helpers are assigned to the various craftsmen inthe maintenance department.As the trades-helpers are not regularlyassigned to the maintenance electricians we shall also exclude themfrom the voting group.Accordingly, we shall direct that an election be conducted in thefollowing voting group of employees at the Employer's Wichita,Kansas,Pawnee Road and Prospect plants :All maintenance electricians, excluding all other employees, Elec-trician Leadmen Sawyer and Hawkins,' and all other supervisors asdefined in the Act.If a majority vote for the Petitioner they will be taken to have indi-cated their desire to constitute a separate appropriate unit, and theRegional Director conducting the election directed herein is instructedto issue acertification of representatives to the Petitioner for the unitdescribed in paragraph numbered 4, which the Board, under suchcircumstances, finds to be appropriate for purposes of collective bar-gaining.In the event a majority vote for the Intervenor, the Boardfinds the existing unit to be appropriate and the Regional Director willissue acertification of results of election to such effect.[Text of Direction of Election omittedfrom publication.]4 Southern Paperboard Corporation,-112NLRB 302. -5 Beaunit Mills,Inc.,109 NLRB651, 657, 659.6 Sawyer and Ha*kins regularly devote approximately20 percent of their time to-super-visory duties.They assign work to the maintenanceelectricians and then inspect thefinished jobs.They also effectively recommend the hiring and promotion of the main-tenance electricians.On these facts we find that Sawyer and Hawkins aresupervisorswithin the meaning of the ActSeeGeneral Electr ie Company,109 NLRB 2Truck Drivers Local Union No. 375, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, A.F.L.andGeorge Maxwell.CaseNo. 3-CD-14.Augusta, 1955DECISION AND DETERMINATION OF DISPUTEThis proceedingarisesunder Section 10 (k) of the Act, which pro-vides that "whenever it is charged that any person has engaged in-an113 NLRB No. 50.